Citation Nr: 0617827	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  

Entitlement to service connection for a back disorder, 
including secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York denying the claim to reopen the issue of 
entitlement to service connection for pes planus, as well as 
a claim of entitlement to service connection for a back 
disorder as secondary to pes planus.

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).

The claim of entitlement to service connection for a back 
disorder as secondary to pes planus is inextricably 
intertwined with the underlying issue of entitlement to 
service connection for pes planus. As such, the former issue 
is deferred pending resolution of the claim to reopen the 
claim of entitlement to service connection for pes planus, 
which is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Entitlement to service connection for pes planus was 
previously denied by the RO on prior occasions with the most 
recent denial being in issued in March 1998.  The March 1998 
decision is final in light of the absence of a perfected 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that March 1998 final decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996). 

Significantly, a review of the April 2003 rating decision at 
issue, as well as the February 2004 statement of the case, 
reveals no reference to the March 1998 rating decision.  The 
impact of this error is magnified in light of the decision in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), which held that the legislative intent of 38 U.S.C.A. 
§ 5103 (West 2002) is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims.  
Hence, the Court held that in a claim to reopen it is vital 
to explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided 
notice of the appropriate legal definition of new and 
material evidence, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, slip op. at 10 (emphasis added).  
In this case, there is no evidence that the RO looked at the 
bases for the denial in the prior March 1998 decision and 
then provided the veteran a specifically tailored notice 
which addressed that March 1998 decision.  Accordingly, 
further development is required.

Therefore, this case is REMANDED for the following actions:

Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the specific 
information or specific evidence needed 
to reopen the claim based on new and 
material evidence in light of the March 
1998 rating decision.  The RO must also, 
in light of Dingess, provide notice how a 
disability rating and an effective date 
for the claim on appeal would be 
assigned.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is hereby 
notified that the best evidence would be evidence from a 
health care provider who opines that it is at least as likely 
as not, i.e., there is at least a 50/50 chance, that his 
bilateral pes planus was incurred or aggravated in-service, 
and then provides the clinical rationale for such a 
conclusion.


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

